Reynolds, J.
Appeal from a judgment of the County Court, Ulster County, dismissing a writ of habeas corpus after a hearing. Pending this appeal the Second Department vacated appellant’s. conviction and ordered a new trial {People v. Bell, 32 A D 2d 781). Appellant is thus no longer confined pursuant to the sentence resulting from this .conviction and, accordingly, this appeal is academic and should be dismissed (e.g., People ex rel. Diaz v. McMann, 26 A D 2d 843; People ex rel. Taylor v. MeMarm, 24 A D 2d 1080, mot. for Iv. to app. den. 17 N Y 2d 421). Appeal dismissed, without costs. Herlihy, P. J., Reynolds, Staley, Jr., Greenblott and Cooke, JJ., concur in memorandum by Reynolds, J.